AO 2458 (Rev. 05/15/2018) Judgment in a Cl‘iminal Petty Case (Modified) Page l Of"l

UNITED STATES DISTRICT COURT l'
soUTHERN DISTRICT or cALIFoRNIA

 

United States of America JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or Aftcr November l, 1987)
Miguel Angel Miguel-Romero CaSe Nurnber: 31 lS-mj-23068-JLB
Richard J Boesen v mij
Defena'ant 's A ttoir"r"éy

  

REGISTRATION No. 31469298 ' -~-I

t
THE DEFENDANT; i DEC iii 2013
pleaded guilty to count(s) l of Complaint

: .* /__‘."" !f'-E'I'
- C!'\L_`\}':ORNlA
l_f.' f l"" ‘J T `T’

 

 

 

 

|:| was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

Title & Section Nature of Offense Count Numbergs[
8:1325 ILLEGAL ENTRY (Misdemeanor) l
l:l The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.
IMPRISONMENT l

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

Assessment: $10 WAIVED Fine: WAIVED

le Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’S possession at the time of arrest upon their deportation or removal

|:| Court recommends defendant be deported/removed With relative, charged in case

IT lS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Monday, December lO, 2018
Date of Imposition of Sentence

CWBMl//l»a/d>l”

§§NORABLE JILL L. BURKHARDT

 

ITED STATES MAGISTRATE JUDGE

3:18-mj-23068-JLB

